DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
The applicant’s amendment filed 10/19/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev et al (US 2005/0068646 A1) in view of Ballen et al (US 2003/0223250 A1) and Mullani (US 2005/0146863 A1).
In regard to claim 21, 22, and 29, Lev et al disclose a mirror assembly comprising:
a housing portion (22/24); 
a circular mirror (26) coupled with the housing portion; 
(182), the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor; and
an electronic processor (capacitive responsive electronic switching circuit) configured to generate an electronic signal to the one or more light sources for emitting light when the user is within the predetermined distance from the proximity sensor. (Figures 1 and 10; see at least [0063]) 
Lev et al fail to disclose a light path positioned along at least a portion of a circumferential region on a periphery of the mirror, first and second light sources, and a light transmissive arcuate cover. 
Ballen et al teaches a light path (10) positioned along at least a portion of a circumferential region on a periphery of the mirror and a first light source and a second light source (LED—two in Figure) configured to emit light, and as recited in claim 22, that the light path comprises a light pipe positioned along at least the portion of the periphery of the mirror, and as recited in claim 29, a reflective backing along a rear side of the light path (see [0020]). (Figure 10; see at least [0020] and [0036])
Where Lev et al suggest the implementation of an illumination feature, it would have been obvious to one of ordinary skill in the art at the time of filing to install the light guide and LEDs of Ballen et al on the periphery of the mirror of Lev et al in order to provide elements necessary to implement such an illumination feature. 
Furthermore, Ballen et al appears to be silent on the inclusion of a light transmissive cover.
Mullani teaches an arcuate cover member (162) positioned on a vertical axis bisecting a top of the mirror and a bottom of the mirror, and that the cover member comprising a light transmissive material. (Figure 11; see at least [0047])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the cover of Mullani over the light guide and LEDs of the combination of Lev et al and Ballen et al in order to mechanically cover the optics and to improve emission characteristics.
	Finally, the combination of record fails to specifically address the limitations directed to the placement of the proximity sensor, in particular, that the sensor is disposed with the LEDs and light pipe within the circumferential region and under the light transmissive cover. However, it would have been obvious to one of ordinary skill in the art at the time of filing to place the sensor under the cover in the circumferential region in order to place the sensor outside the mirror region—modifying a mirror such that a sensor is operable behind requires compromising the mirror surface itself.

	In regard to claim 23, Ballen et al disclose that the light pipe comprises a gap (this can be interpreted to be, at least, the space between the two LEDs where the light pipe does not extend) to receive the cover member (the functional limitation of “to receive the cover member” does not provide sufficient structural information or enough functional detail to limit how the gap receives the cover member—in the course of combination by one of ordinary skill, a PHOSITA would recognize the gap for being capable of receiving the some portion of the cover—further detailing of this claim regarding how the gap receives the cover is suggested). 

	In regard to claim 24, the combination of Lev et al, Ballen et al, and Mullani suggest that the cover member covers the first light source and the second light source.

	In regard to claims 25 and 26, the combination of Lev et al, Ballen et al, and Mullani fail to disclose either the case of claim 25, where a front surface of the cover member is parallel or coplanar with a viewing surface of the mirror, or the case of claim 26, where a front surface of the cover member is at an angle relative to a viewing surface of the mirror.
	However, the Examiner sees a closed set of possible options for configuring the cover, which is, where the cover lies flat against the mirror, or is at an angle. That is to say, it is or is not at an angle. Where a closed set is claimed by an applicant for a feature in the dependent claims, there is a strong suggestion for a lack of criticality, and the Examiner treats both claims as non-critical to the instant invention. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide the cover over the mirror such that the cover is either formed coplanar or at an angle to the mirror in order to provide for a decorative appearance and/or to optimize the light distribution. 

	In regard to claim 27, Lev et al disclose that the proximity sensor is positioned in a top region of the mirror assembly. (“A top region” is a broad limitation as relative top/bottom/left/right/center has not been defined—it can then be arbitrarily said that the sensor is in a top region.)

	In regard to claim 28, Lev et al fail to disclose that the proximity sensor is mounted to provide a sensing region having a range from 0 degrees to 25 degrees downward relative to an axis perpendicular to a viewing surface of the mirror assembly.
	However, where the proximity sensor is disclosed by Lev et al, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a sensing region having a range from 0 degrees to 25 degrees for the proximity sensor in the mirror of Lev et al in order to optimize the automated controls.
	Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A

	In regard to claim 30, the combination of Lev et al, Ballen et al, and Mullani fail to disclose a diffuser positioned along at least the portion of the periphery of the mirror.
	However, where diffusers in a variety of contexts are old and well-known throughout the art of illumination, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a diffuser positioned along at least the portion of the periphery of the mirror in order to improve light mixing and to provide for an even light distribution about the mirror.

	In regard to claim 31, the combination of Lev et al, Ballen et al, and Mullani fail to disclose a port for recharging a battery.
.

Claim 32-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev et al (US 2005/0068646 A1) in view of Ballen et al (US 2003/0223250 A1).
In regard to claim 32-37, Lev et al disclose a mirror assembly comprising:
a housing portion (22/24); 
a mirror (26) coupled with the housing portion; 
a proximity sensor (182), the proximity sensor configured to generate a signal indicative of a user is within a predetermined distance from the proximity sensor; and 
an electronic processor (capacitive responsive electronic switching circuit) configured to generate an electronic signal to the one or more light sources for emitting light when the user is within the predetermined distance from the proximity sensor. (Figures 1 and 10; see at least [0063]) 
Lev et al fail to disclose a light path positioned along at least a portion of a circumferential region on a periphery of the mirror, and first and second light sources.
Ballen et al teaches a light path (10) positioned around at least a portion of a periphery of the mirror, a first light source (LED) configured to emit light in a first direction around a periphery of the mirror, and a second light source (LED) configured claim 37, that the light pipe comprises a surface pattern (notches) configured to facilitate the substantially constant level of illumination. (Figure 10; see at least [0020], [0036], and [0037])
Where Lev et al suggest the implementation of an illumination feature, it would have been obvious to one of ordinary skill in the art at the time of filing to install the light guide and LEDs of Ballen et al on the periphery of the mirror of Lev et al in order to provide elements necessary to implement such an illumination feature. 
	Finally, the combination of record fails to specifically address the limitations directed to the placement of the proximity sensor, in particular, that the sensor is disposed at the periphery of the mirror and between the first light source and the second light source. However, it would have been obvious to one of ordinary skill in the art at the time of filing to place the sensor under the cover in the circumferential region between the two LEDs in order to place the sensor outside the mirror region—modifying 

In regard to claim 38 and 39, Lev et al disclose a mirror assembly comprising:
a housing portion (22/24); 
a circular mirror (26) coupled with the housing portion; 
a proximity sensor (182), the proximity sensor configured to generate a signal indicative of a user is within a predetermined distance from the proximity sensor; and 
an electronic processor (capacitive responsive electronic switching circuit)configured to generate an electronic signal to the one or more light sources for emitting light when the user is within the predetermined distance from the proximity sensor. (Figures 1 and 10; see at least [0063]) 
Lev et al fail to disclose a light path positioned along at least a portion of a circumferential region on a periphery of the mirror, and first and second light sources. 
Ballen et al teaches a light path (10) positioned around at least a portion of a periphery of the mirror, a first light source (LED) configured to emit light in a first direction around a periphery of the mirror, and a second light source (LED) configured to emit light in a second direction around a periphery of the mirror, and as recited in claim 39, the first light source is configured to emit light in a first direction around the periphery of the mirror and the second light source is configured to emit light in a second direction around the periphery of the mirror. (Figure 10; see at least [0020], [0036], and [0037])
Lev et al suggest the implementation of an illumination feature, it would have been obvious to one of ordinary skill in the art at the time of filing to install the light guide and LEDs of Ballen et al on the periphery of the mirror of Lev et al in order to provide elements necessary to implement such an illumination feature. 
	The combination of record fails to specifically address the limitations directed to the placement of the proximity sensor, in particular, that the sensor is disposed at the periphery of the mirror and between the first light source and the second light source. However, it would have been obvious to one of ordinary skill in the art at the time of filing to place the sensor under the cover in the circumferential region between the two LEDs in order to place the sensor outside the mirror region—modifying a mirror such that a sensor is operable behind requires compromising the mirror surface itself.
	Finally, the combination fails to explicitly recite a heat dissipating structure configured to support the proximity sensor and the first and second light sources. However, the limitation of “heat dissipating structure” is exceedingly broad as any number of elements, regardless of their composition, can said to be a “heat dissipating structure”. Where this is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to install a heat sink in order to extend the working life of the LEDs and sensor.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art taken as a whole does not show nor suggest a mirror assembly comprising a housing portion, a mirror coupled with the housing portion, a light path positioned around at least a portion of a periphery of the mirror, a first light source and a second light source configured to emit light, a proximity sensor positioned at the periphery of the mirror and between the first light source and the second light source, the proximity sensor configured to generate a signal indicative of a user within a predetermined distance from the proximity sensor, a heat dissipating structure configured to support the proximity sensor and the first and second light sources, and an electronic processor configured to generate an electronic signal to the one or more light sources for emitting light when the user is within the predetermined distance from the proximity sensor, and wherein the heat dissipating structure comprises a first fin to support the first light source and a second fin to support the second light source as specifically called for the claimed combinations.
The closest prior art, Lev et al (US 2005/0068646 A1), does not include a heat dissipating structure that comprises a first fin to support the first light source and a second fin to support the second light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lev et al reference in the manner required by the claims. 

Conclusion
:
Bosma et al (US 2019/0351830 A1) disclose a rearview assembly.
Bredeweg et al (US 2018/0162269 A1) disclose a mirror with light pipe.
Gorischek (US 2002/0196333 A1) disclose a mirror and image display device.
Lyle et al (US 2018/0270410 A1) disclose a smart selfie mirror.
Meyers et al (US 2020/0008592 A1) disclose a vanity mirror.
Pestl et al (US 2020/0333934 A1) disclose a smart vanity mirror.
Wei (US 2019/0328161 A1) disclose a multi-function mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ZHENG SONG/Primary Examiner, Art Unit 2875